Exhibit 10.1

 



FIRST AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT (the “First Amendment”) to the AMENDED AND RESTATED
EMPLOYMENT AGREEMENT ("Agreement"), originally made as of December 23, 2010, and
amended and restated on November 25, 2013, between Richard M. Smith
("Executive"), and BioScrip, Inc. ("Company"), is hereby made on this 9th day of
September, 2016 by and between the parties identified herein and shall be
effective upon the closing of the transaction contemplated below (the “Effective
Date”).

 

WHEREAS, the Company has employed Executive, pursuant to the Agreement, as its
President and Chief Executive Officer, and Executive serves on the Company’s
Board of Directors; and

 

WHEREAS, Executive is President and Chief Executive Officer, and serves on the
Board, of the Company subsidiaries identified in this First Amendment; and

 

WHEREAS, the Company and Home Solutions, Inc. have entered into a transaction
whereby the Company is acquiring HS Infusion Holdings, Inc., which transaction
is scheduled to close on or about September 9, 2016 (the “Closing”); and

 

WHEREAS, upon the Closing, Executive shall relinquish his title as Chief
Executive Officer and President of the Company, in consideration for this First
Amendment; and

 

WHEREAS, it is anticipated that, effective December 1, 2016, Executive shall
assume the title of Vice Chair of the Company’s Board of Directors; and

 

WHEREAS, Executive shall remain employed at the Company pursuant to the
Agreement, until November 30, 2016; and

 

WHEREAS the parties have agreed that it is mutually beneficial to Executive and
the Company for Executive to relinquish his title as Chief Executive Officer and
President of the Company, and of each subsidiary, on the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants in this
First Amendment, the parties agree as follows:

 

1.      Position and Duties. Section 1(a) of the Agreement is amended to provide
that, upon the Closing, Executive shall relinquish the titles of President and
Chief Executive Officer of the Company. It is anticipated that Executive will
assume the title of Vice Chair of the Board of Directors of the Company
effective December 1, 2016. In connection therewith, and in consideration of
this First Amendment, Executive shall forbear from asserting that such title
change constitutes Good Reason for the termination of employment pursuant to
Section 4(f).

 

2.      Service for Company Subsidiaries. Upon the Closing, Executive shall
resign as President and Chief Executive Officer of the following subsidiaries of
the Company, as well as resign as a member of the Board of Directors of each
such subsidiary: Applied Health Care, LLC, BioScrip Infusion Management, LLC,
BioScrip Infusion Services, Inc., BioScrip Infusion


 


 



1

 


Services, LLC, BioScrip Medical Supply Services, LLC, BioScrip Nursing Services,
LLC, BioScrip PBM Services, LLC, BioScrip Pharmacy (NY), Inc., BioScrip Pharmacy
(Puerto Rico), Inc., BioScrip Pharmacy Services, Inc., BioScrip Pharmacy, Inc.,
Bradhurst Specialty Pharmacy, Inc., Chronimed, LLC, CHS Holdings, Inc., Critical
Homecare Solutions, Inc., Deaconess Enterprises, LLC, Deaconess HomeCare, LLC,
East Goshen Pharmacy, Inc., HomeChoice Partners, Inc., InfuCenters, LLC, Infusal
Partners, InfuScience HHA, LLC, InfuScience, Inc., InfuScience South Carolina,
LLC, InfuScience Subs, Inc., Infusion Partners of Brunswick, LLC, Infusion
Partners of Melbourne, LLC, Infusion Partners, LLC, Infusion Solutions, Inc.,
Infusion Therapy Specialists, Inc., Knoxville Home Therapies, LLC, National
Health Infusion, Inc., Natural Living, Inc., New England Home Therapies, Inc.,
Option Health, Ltd., Professional Home Care Services, Inc., Regional Ambulatory
Diagnostics, Inc., Scott-Wilson, Inc., Specialty Pharma, Inc., and Wilcox
Medical, Inc. (collectively, the “Subsidiaries”). The Subsidiaries shall be made
a party to this First Amendment and the Agreement, including the rights and
obligations set forth in the Agreement.

 

3.      Term. The following language shall be added at the end of Section 2: In
accordance with the foregoing, the Company has notified Executive that, upon the
Closing, the Company does not intend to renew or extend the Agreement.
Executive’s Termination Date, and the date upon which he shall separate from the
Company’s service shall be November 30, 2016 due to nonrenewal of the Agreement.
During the period between the Closing and the Termination Date, Executive shall
be relieved of his regular duties and perform only such transition services as
the Company and its new Chief Executive Officer request (the “Transition
Period”). During the Transition Period, Executive shall continue to receive his
regular Base Salary, and remain eligible for all Company benefits. Executive
shall be eligible for all post-termination payments and benefits (and, if
applicable, his estate and assigns) pursuant to Section 5(c) of the Agreement.
For the avoidance of doubt, Company retains the right to terminate Executive for
Cause before the Termination Date in accordance with Section 4(c) of the
Agreement.

 

4.      Board Service Following Termination Date. Following the Termination
Date, Executive shall be paid such director compensation as is paid to other
non-employee directors for as long as he continues to serve as a member of the
Company’s Board of Directors. Executive shall be entitled to keep his laptop
computer and cellular phone provided by the Company for as long as Executive
continues to serve on the Company's Board, and shall return these items to the
Company upon his termination of service as a member of the Board.

 

5.      This Amendment is consistent with Section 18 of the Agreement. All other
provisions of the Agreement shall remain in full force and effect.



 

The parties hereto have executed this Amendment on this 9th day of September,
2016.

 



RICHARD M. SMITH   BIOSCRIP, INC.             /s/ Richard M. Smith   By: /s/
Kathryn Stalmack     Name: Kathryn Stalmack     Title: Senior Vice President,
General Counsel and Secretary







  



2

 



 



Applied Health Care, LLC   BioScrip Infusion Management, LLC             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

BioScrip Infusion Services, Inc.   BioScrip Infusion Services, LLC            
By: /s/ Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack  
Name: Kathryn Stalmack Title: Senior Vice President, General Counsel and
Secretary   Title: Senior Vice President, General Counsel and Secretary

 

 

BioScrip Medical Supply Services, LLC   BioScrip Nursing Services, LLC          
  By: /s/ Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack  
Name: Kathryn Stalmack Title: Senior Vice President, General Counsel and
Secretary   Title: Senior Vice President, General Counsel and Secretary

 

 

BioScrip PBM Services, LLC   BioScrip Pharmacy (NY), Inc.             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

BioScrip Pharmacy (Puerto Rico), Inc.   BioScrip Pharmacy Services, Inc.        
    By: /s/ Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack  
Name: Kathryn Stalmack Title: Senior Vice President, General Counsel and
Secretary   Title: Senior Vice President, General Counsel and Secretary

 

3

 

 



BioScrip Pharmacy, Inc.   Bradhurst Specialty Pharmacy, Inc.             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Chronimed, LLC   CHS Holdings, Inc.             By: /s/ Kathryn Stalmack   By:
/s/ Kathryn Stalmack Name: Kathryn Stalmack   Name: Kathryn Stalmack Title:
Senior Vice President, General Counsel and Secretary   Title: Senior Vice
President, General Counsel and Secretary

 

 

Critical Homecare Solutions, Inc.   Deaconess Enterprises, LLC             By:
/s/ Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Deaconess HomeCare, LLC   East Goshen Pharmacy, Inc.             By: /s/ Kathryn
Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name: Kathryn
Stalmack Title: Senior Vice President, General Counsel and Secretary   Title:
Senior Vice President, General Counsel and Secretary

 

 

HomeChoice Partners, Inc.   InfuCenters, LLC             By: /s/ Kathryn
Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name: Kathryn
Stalmack Title: Senior Vice President, General Counsel and Secretary   Title:
Senior Vice President, General Counsel and Secretary

 

4

 

 



Infusal Partners   InfuScience HHA, LLC             By: /s/ Kathryn Stalmack  
By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name: Kathryn Stalmack Title:
Senior Vice President, General Counsel and Secretary   Title: Senior Vice
President, General Counsel and Secretary

 

 

InfuScience, Inc.   InfuScience South Carolina, LLC             By: /s/ Kathryn
Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name: Kathryn
Stalmack Title: Senior Vice President, General Counsel and Secretary   Title:
Senior Vice President, General Counsel and Secretary

 

 

InfuScience Subs, Inc.   Infusion Partners of Brunswick, LLC             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Infusion Partners of Melbourne, LLC   Infusion Partners, LLC             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Infusion Solutions, Inc.   Infusion Therapy Specialists, Inc.             By:
/s/ Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

5

 



 



Knoxville Home Therapies, LLC   National Health Infusion, Inc.             By:
/s/ Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Natural Living, Inc.   New England Home Therapies, Inc.             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Option Health, Ltd.   Professional Home Care Services, Inc.             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Regional Ambulatory Diagnostics, Inc.   Scott-Wilson, Inc.             By: /s/
Kathryn Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name:
Kathryn Stalmack Title: Senior Vice President, General Counsel and Secretary  
Title: Senior Vice President, General Counsel and Secretary

 

 

Specialty Pharma, Inc.   Wilcox Medical, Inc.             By: /s/ Kathryn
Stalmack   By: /s/ Kathryn Stalmack Name: Kathryn Stalmack   Name: Kathryn
Stalmack Title: Senior Vice President, General Counsel and Secretary   Title:
Senior Vice President, General Counsel and Secretary

 

6

 